


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
[redhawkletterhead.jpg]
 
 
 
October 9, 2014


Continental Resources, Inc.
20 N. Broadway
Oklahoma City, Oklahoma 73102

Attn:
Mr. Justin Cope
Mr. Jose Bayardo
Mr. Eric S. Eissenstat
 

 


Re:
Post-Closing Letter
 
Purchase and Sale Agreement dated January 21, 2014
 
Niobrara Prospect
 
Morgan and Weld Counties, Colorado



Gentlemen:
 
Reference is made to that certain Purchase and Sale Agreement (the “Purchase
Agreement”), dated January 21, 2014, by and between Continental Resources, Inc.
(“Seller”), and Red Hawk Petroleum, LLC (“Buyer”). Capitalized terms used but
not otherwise defined herein shall have the meanings given in the Purchase
Agreement.
 
In consideration of Ten Dollars ($10.00), and the mutual promises and covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:
 
1.           Post-Closing Statement. Attached as Exhibit A is the final
Post-Closing Statement, which sets forth a net-downward adjustment of
$482,677.26 to the Base Purchase Price.  Seller shall pay to an account
designated by Buyer the foregoing amount not later than the date of this letter.


2.           Arnold Lease Assignments. In exchange for the ad-valorem tax
adjustment (the “Ad-Valorem Adjustment”) in favor of Seller of approximately
$73,223.97, which is accounted for in the Post-Closing Statement, Seller agrees
to assign, transfer and convey to Buyer the oil and gas leases described in
Exhibit B as Agreement Numbers: 030814, 036360, 052999, 075750, 083804 and
091130.


3.           Clean-Up Assignments. After Closing, the Parties discovered certain
errors in the Conveyances. To correct these errors:


(a)              Seller agrees to assign, transfer and convey to Buyer the
leasehold estates created by the oil and gas leases described in Exhibit B,
insofar as and only insofar as such leases cover the land  described in Exhibit
B.


(b)              Buyer agrees to assign, transfer and convey to Seller the
leasehold estates created by the oil and gas leases described in Exhibit C,
insofar as and only insofar as such leases cover the land  described in Exhibit
C.


 
 

--------------------------------------------------------------------------------

 
(c)              On the date of this letter, each Party shall execute,
acknowledge and deliver to the other Party two original assignments, in the form
of Exhibit D. The assigning Party shall warrant title, free and clear of all
liens, encumbrances and defects of title arising by, through or under the
assigning Party, but not otherwise, subject to the terms and conditions of this
letter, the Purchase Agreement and the Leases, and a proportionate part of all
landowners’ royalties, overriding royalties and similar burdens of record as of
the Effective Time.


4.           No Modification. Except with respect to the Ad-Valorem Adjustment,
Section 15.6 of the Purchase Agreement shall neither limit the rights of Buyer
nor the obligations of Seller set forth in the Purchase Agreement with regard to
the matters set forth in this letter, including without limitation the Parties
respective liability for taxes arising from their ownership and operation of the
Assets.


5.           Miscellany.  This letter shall be binding upon and shall inure to
the benefit of the Parties, and their respective successors and assigns. In the
event of any conflict between this letter and the Purchase Agreement, this
letter shall control and govern the point in conflict. This letter may be
executed in one or more counterparts, all of which together shall constitute one
and the same instrument.


If the foregoing correctly reflects our understandings and agreements, please
sign and date this letter, and return a copy to me. If you have any questions,
please contact me. Thank you for your prompt attention to this matter.

 
Sincerely,
 
Red Hawk Petroleum, LLC
 
By:  /s/ Clark R. Moore
 
Clark R. Moore
 
EVP and General Counsel



Agreed and accepted:


Continental Resources, Inc.
   
By:
/s/ Jose A. Bayardo
Name:
Jose Bayardo
Title:
Sr. VP--Business Development
Date:
10-8-14  

 
Attachments:
Exhibit A:  Post-Closing Statement
Exhibit B:  Leases to Buyer
Exhibit C:  Leases to Seller
Exhibit D:  Form of Assignment
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A:  Post-Closing Statement
 
Continental Resources, Inc.
                 
Closing Statement
                 
Pursuant to Purchase and Sale Agreement Dated January 21, 2014
                                         
Seller:
   
Continental Resources, Inc.
           
Buyer:
   
Red Hawk Petroleum, LLC
           
Effective Date:
 
December 1, 2013
                             
Due 120 days post close
             
Section
 
 Preliminary Settlement Statement
Final Settlement Statement
Post Close Adjustments
                         
Base Purchase Price
 
3.1
 
       30,000,000.00
 
             30,000,000.00
 
                                -
                         
Adjustments to base purchase price:
 
3.3
               
Upward adjustments:
 
3.3(a)
                                         
all normal and customary production expenses, operating expenses, operated and
non-operated overhead charges and capital expenditures paid or incurred by
Seller in connection with the ownership and operation of the Assets attributable
to the periods from and after the Effective Time (including, without limitation,
royalties and Taxes (other than income taxes) attributable to Hydrocarbons
produced and saved from and after the Effective Time, and pre-paid charges)
3.3(a)(i)
                   
Operated
   
            133,900.16
 
                  396,802.13
 
                   262,901.97
       
Non-operated
 
              20,760.74
 
                      8,342.96
 
                   (12,417.78)
                             
the value of the Hydrocarbons in tanks above the pipeline sales connection or
within processing plants at the Effective Time credited to the Assets for
properties operated by Seller, such value to be the market or, if applicable,
the contract price in effect as of the Effective Time, less any applicable
Production Taxes and royalties
3.3(a)(v)
 
            294,326.57
 
                  294,326.57
 
                                -
                             
Taxes (other than income taxes) attributable to ownership on or after the
Effective Time that are paid or to be paid by Seller
3.3(a)(viii)
 
              46,234.52
 
                    46,234.52
 
                                -
                               
Subtotal Upward Adjustments
            495,221.99
 
                  745,706.18
 
                   250,484.19
                                                   
Downward Adjustments
 
3.3(b)
                                         
all proceeds attributable to the sale of Hydrocarbons and all other income and
benefits received by Seller and attributable to the production, operation or
ownership of the Assets on or after the Effective Time
3.3(b)(ii)
 
            985,860.44
 
1,836,703.70
 
                   850,843.26
                             
all adjustments regarding Title Defects, in accordance with the provisions of
Article 7
3.3(b)(iii)
 
            141,950.75
 
                  141,950.75
 
                                -
                             
an amount equal to the amounts held in the Suspense Accounts as of the Closing,
as contemplated in Section 11.4
3.3(b)(ix)
 
                3,047.60
 
727,906.73
 
                 (117,681.81)
                             
an amount equal to the Deposit
 
3.3(b)(x)
 
         1,500,000.00
 
               1,500,000.00
 
                                -
                               
Subtotal Downward Adjustments
         3,473,399.73
 
               4,206,561.18
 
                   733,161.45
                         
Purchase Price
       
       27,021,822.26
 
             26,539,145.00
 
               (482,677.26)
 (1)

(1)  Post Close adjustment amount due from Continental to Red Hawk
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
Attached to and made a part of that certain Assignment
by and between Continental Resources, Inc. and Red Hawk Petroleum, LLC
 
 
AGMT#
 
 
Subs#
 
Lessor
 
Lessee
 
Effective Date
 
County
 
Book/Page/Desc
 
TWN
 
RNG
 
SEC
 
Description
079201
000
TERESA SGALIO
DIAMOND RESOURCES CO.
01/18/2011
Weld
3749314
06N
62W
20
E2
079793
000
DENISE HARRIS
DIAMOND RESOURCES CO.
01/18/2011
Weld
3752321
06N
62W
20
E2
079333
000
JENNIFER MUELLER
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749318
06N
62W
20
E2
078519
000
HUGH BAILEY
DIAMOND RESOURCES CO.
01/07/2011
Weld
3746690
06N
62W
20
E2
078738
000
LAURA BAILEY
DIAMOND RESOURCES CO.
01/07/2011
Weld
3746694
06N
62W
20
E2
079606
000
LARKIN BAILEY
DIAMOND RESOURCES CO.
01/18/2011
Weld
3752324
06N
62W
20
E2
079380
000
MARIA JENSEN, F/K/A MARIA BAILEY
DIAMOND RESOURCES CO.
01/18/2011
Weld
3749321
06N
62W
20
E2
079876
000
JULIE A. BROWN
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749309
06N
62W
20
E2
079213
000
MATTHEW BAILEY
DIAMOND RESOURCES CO.
01/07/2011
Weld
3749324
06N
62W
20
E2
081404
000
JOHN BAILEY
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749312
06N
62W
20
E2
085037
000
LYDETTA KAY JACKSON
DIAMOND RESOURCES CO.
01/17/2011
Weld
3749310
06N
62W
20
E2
079215
000
JEFFREY BAILEY
DIAMOND RESOURCES CO.
01/12/2011
Weld
3748381
06N
62W
20
E2
079136
000
MARK HOLLIS
DIAMOND RESOURCES CO.
01/13/2011
Weld
3748376
06N
62W
20
E2
079798
000
THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754456
10N
61W
29
NW
052999
000
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
JACKFORK LAND, INC.
04/24/2010
Weld
3696216
2N
64W
13
ALL
083804
000
VINCE C. GERKIN, A MARRIED MAN
DIAMOND RESOURCES CO.
09/07/2010
Weld
3722413
2N
64W
13
ALL, LESS AND EXCEPT TRACTS 13-2 & 13-3
075750
000
CAROLE A. GERKIN, WIDOW
DIAMOND RESOURCES CO.
09/07/2010
Weld
3722412
2N
64W
13
TRACT #13-1 ALL, LESS TRACTS 13-2 AND 13-3,
036360
000
HELEN I. SIRIOS, MARC SIRIOS AND SHERRY SIRIOS, AS JOINT TENANTS
JACKFORK LAND, INC.
05/28/2010
Weld
3700278
2N
64W
24
ALL THAT PART OF THE NE/4 LYING NORTH AND WEST OF HIHGWAY 76 AND THE NW/4,
INCLUDING LOT B OF RECORDED EXEMPTION 1305-24-2-RE 1144, LESS AND EXCEPT THE
FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3168 AND LOT
A OF RECORDED EXEMPTION 1305-24-2-RE
091130
000
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/09/2012
Weld
3822955
2N
64W
24
A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARY DESCRIBED AS: LOT B IN
RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4NW/4NW/4
RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2002 AT
DOCUMENT #3002255
030814
000
HELEN I. SIRIOS, INDIVIDUALLY, A SIGNED PERSON
JACKFORK LAND, INC.
05/28/2010
Weld
3700277
2N
64W
24
SW/4 AND ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN
RAILROAD RIGHT-OF-WAY AND THE NW/4, INCLUDING LOT B OF RECORDED EXEPTION
1305-24-2-RF1144, LESS AND EXCEPT THE FOLLOWING PARCELS OF LAND: LOT A OF
RECORDED EXEMPTION 1305-24-2-RE-3168 AND LOT A OF RECORDED EXEMPTION
1305-24-2-RF 3278

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C:  Leases to Seller
 
 
 
AGMT#
 
 
Subs#
 
Lessor
 
Lessee
 
Effective
Date
 
County
 
Book/Page/Desc
 
TWN
 
RNG
 
SEC
 
Description
074718
000
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
08/27/2010
Weld
3722419
09N
61W
04
S2 NE, LOT1, LOT2
075979
000
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
Weld
3724440
09N
61W
09
E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION
081898
000
LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND
DIAMOND RESOURCES CO.
08/23/2010
Weld
3770183
09N
61W
04
S2 NE, LOT1, LOT2
082085
001
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
Weld
3770181
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
082178
000
SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H
DIAMOND OPERATING, INC.
07/07/2010
Weld
3707785
09N
61W
04
S2 NE, LOT1, LOT2
082355
001
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
Weld
3772299
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
082372
000
GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/15/2010
Weld
3710493
09N
61W
04
S2 NE, LOT1, LOT2
082376
000
KEITH BICKFORD AND FRANCES F. BICKFORD, H & W
DIAMOND OPERATING, INC.
07/15/2010
Weld
3710494
09N
61W
04
S2 NE, LOT1, LOT2
082389
000
MARY R. BLOOM AND CHARLES S. BLOOM, W & H
DIAMOND OPERATING, INC.
07/24/2010
Weld
3708955
09N
61W
04
S2 NE, LOT1, LOT2
082454
001
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
Weld
3770190
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
082480
000
WILMA A. DAVIS, A WIDOW
DIAMOND OPERATING, INC.
07/15/2010
Weld
3709963
09N
61W
04
S2 NE, LOT1, LOT2
082594
000
 Heir of Carol H. Nalley Deceased a marries woman
DIAMOND OPERATING, INC.
07/15/2010
Weld
3715863
09N
61W
04
S2 NE, LOT1, LOT2
082998
002
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
Weld
3393624
09N
61W
09
NE
083106
000
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/07/2010
Weld
3706553
09N
61W
04
S2 NE, LOT1, LOT2
083148
000
JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/24/2010
Weld
3706552
09N
61W
04
S2 NE, LOT1, LOT2
083149
000
CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/26/2010
Weld
3709516
09N
61W
04
S2 NE, LOT1, LOT2
083535
000
DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE
PROPERTY
DIAMOND OPERATING, INC.
11/20/2009
Weld
3674386
09N
61W
09
SW
083588
001
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
Weld
3773111
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
085038
001
JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON,
A WIDOW
DIAMOND RESOURCES CO.
01/31/2011
Weld
3752326
09N
61W
09
SW NE,E2 NE,NW NE
087599
001
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
Weld
3794074
09N
61W
09
E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION
089359
000
SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O
INTEGRITY FIRST BANK
DIAMOND OPERATING, INC.
06/07/2010
Weld
3699514
09N
61W
04
S2 NE, LOT1, LOT2
089365
000
PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
Weld
3698749
09N
61W
04
S2 NE, LOT1, LOT2
089366
000
WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
Weld
3698748
09N
61W
04
S2 NE, LOT1, LOT2
089367
000
GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
Weld
3700382
09N
61W
04
S2 NE, LOT1, LOT2

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
AGMT#
 
 
Subs#
 
Lessor
 
Lessee
Effective
Date
County Book/Page/Desc TWN RNG SEC Description
089368
000
JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
Weld
3699690
09N
61W
04
S2 NE, LOT1, LOT2
089369
000
PRISCILLA TUMA RIDGELL, A SINGLE WOMAN
DIAMOND OPERATING, INC.
06/11/2010
Weld
3701169
09N
61W
04
S2 NE, LOT1, LOT2
089370
000
HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
04/09/2010
Weld
3692376
09N
61W
04
S2 NE, LOT1, LOT2
089371
000
HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/15/2006
Weld
3403745
09N
61W
04
NE
089372
000
LOIS I. SCOTT, A WIDOW
DIAMOND OPERATING, INC.
05/25/2010
Weld
3697470
09N
61W
04
S2 NE, LOT1, LOT2
118355
000
EDWARD M. ROBINSON, A SINGLE MAN
DIAMOND OPERATING, INC.
07/29/2010
Weld
3711059
09N
61W
04
S2 NE, LOT1, LOT2
118356
000
C. WAYNE SMITH, A WIDOWER
DIAMOND OPERATING, INC.
07/28/2010
Weld
3711058
09N
61W
04
S2 NE, LOT1, LOT2
118357
000
WILLIAM EARL SMITH AND MERILYNNE R. SMITH, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
Weld
3720659
09N
61W
04
S2 NE, LOT1, LOT2
118358
000
EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
Weld
3714319
09N
61W
04
S2 NE, LOT1, LOT2
119531
000
FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
8/27/2010
Weld
3727574
09N
61W
4
S2 NE, LOT1, LOT2
119534
000
B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN
DIAMOND OPERATING, INC.
8/27/2010
Weld
3729821
09N
61W
4
S2 NE, LOT1, LOT2
121162
000
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
9/22/2010
Weld
3724812
09N
61W
4
S2 NE, LOT1, LOT2
121179
000
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
9/30/2010
Weld
3724811
09N
61W
4
S2 NE, LOT1, LOT2

 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit D:  Form of Assignment
 
STATE OF COLORADO
§
 
§
COUNTY OF WELD
§



ASSIGNMENT


THIS ASSIGNMENT (this “Assignment”), dated effective as of December 1, 2013 at
7:00 a.m. Mountain Time (the “Effective Time”), is from CONTINENTAL RESOURCES,
INC., an Oklahoma corporation, whose address is 20 North Broadway, Oklahoma
City, Oklahoma 73102 (“Assignor”), to RED HAWK PETROLEUM, LLC, a Nevada limited
liability company, whose address is 4125 Blackhawk Plaza Circle, Suite 201A,
Danville, California 94506 (“Assignee”). Assignor and Assignee shall be referred
to herein, individually as a “Party,” and collectively, as the “Parties.”


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions of this Assignment,
Assignor does hereby assign, transfer and convey unto Assignee all of its right,
title, and interest in, to and under the leasehold estates created by the oil
and gas leases (the “Leases”) described in Exhibit A hereto, insofar as and only
insofar as the Leases cover the land (the “Land”) described in Exhibit A hereto,
together with all of its rights incident thereto, the personal property thereon,
appurtenant thereto, or used in connection with the Leases and Land.


TO HAVE AND TO HOLD the Leases and Land unto Assignee, and Assignee’s successors
and assigns, subject to the following.


Assignor warrants title to the Leases and Land, free and clear of all liens and
encumbrances arising by, through and under Assignor, but not otherwise, subject
to and burdened by the terms and conditions of this Assignment, the Leases, and
a proportionate part of all landowners’ royalties, overriding royalties and
other burdens of record as of the Effective Time.


EXCEPT FOR THE SPECIAL WARRANTY OF TITLE IN THIS ASSIGNMENT, THE LEASES AND LAND
ARE BEING CONVEYED WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT
COMMON LAW OR OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND
RELEASE ANY AND ALL WARRANTIES OF MERCHANTABILITY, CONDITION, SAFETY OR FITNESS
FOR A PARTICULAR PURPOSE, AND ASSIGNEE ACCEPTS THE LEASES AND LAND “AS IS, WHERE
IS, WITH ALL FAULTS, WITHOUT RECOURSE.” THE PARTIES HEREBY ACKNOWLEDGE AND AGREE
THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN
THIS ASSIGNMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF SUCH APPLICABLE LAW.


All exhibits attached hereto are hereby incorporated herein and made a part of
this Assignment for all purposes, as if set forth in full herein. References in
such exhibits to instruments on file in the public records are hereby
incorporated by reference herein for all purposes. The references in this
Assignment or in the exhibits hereto to liens, encumbrances, agreements and
other burdens shall not be deemed to recognize or create any rights in third
parties. This Assignment shall be binding upon and inure to the benefit of the
Parties, and their respective successors and assigns. The Parties shall use
their reasonable efforts in good faith to execute all instruments and take all
other action reasonably necessary to consummate the transactions contemplated by
this Assignment. This Assignment may be executed in one or more counterparts,
which, taken together, shall be deemed to be one assignment.


[signature page follows]




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this instrument to be
effective for all purposes as of the Effective Time.
 
 

 
RED HAWK PETORLEUM, LLC
         
By: _______________________________________
 
Name:  Clark R. Moore
 
Title:    EVP
         
CONTINENTAL RESOURCES, INC.
             
By:  ______________________________________
 
Name:  ____________________________________
 
Title:  _____________________________________
   




 
STATE OF _____________
§
 
§
COUNTY OF ___________
§




This instrument was acknowledged before me this ____ day of _____________ 2014,
by ____________________________, known to me to be the __________ of Red Hawk
Petroleum, LLC, a Nevada limited liability company, who affirmed that the
foregoing instrument was signed on behalf of the company and that the execution
of this instrument was the free act and deed of the company.
 
 

   
___________________________________
Notary Public in and for the State of Colorado


Commission Expires: _____________________      
               

 
 
 
STATE OF OKLAHOMA
§
 
§
COUNTY OF OKLAHOMA
§



On this ___ day of_____________________, in the year 2014, before me personally
appeared Steven K. Owen, known to me to be the Sr. Vice President of Land of
Continental Resources, Inc., an Oklahoma corporation, who affirmed that the
foregoing instrument was signed on behalf of the corporation and that the
execution of this instrument was the free act and deed of the corporation.

 

                                                                     (Sign)    
                                                    (Print Name)
 
My Commission Expires:
_______________________________
 
________________________County, Oklahoma

 




 
 

--------------------------------------------------------------------------------

 


                                                                  
